Title: From George Washington to Battaile Muse, 12 May 1786
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon 12th May 1786.

I have received your letter of the 6th instt but not inclining to take your surplus wheat, on purchase, will order it to be ground & packed, subject to your order—As you did not direct what kind of flour it should be made into—it will be fine only—unless you should in time direct otherwise.
I lost very considerably by the delay of your wheat—In the first of the Manufactury of it I had a brisk demand for my superfine flour at 40/ & 38/ pr Barrl and for that which has been lately ground I have not had more than 32/ offered—and this price for a small quantity only.
The enclosed was brought to me (under cover) by the person whose name is mentioned therein and with whom I have agreed. I am Sir yr Very Hble servt

Go: Washington

